An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (James Yates, J.), rendered on or about July 29, 2008, and said appeal having been argued by counsel for the respective parties; due deliberation having been had thereon, and finding the sentence not excessive, it is unanimously ordered that the judgment so appealed from be and the same hereby affirmed. Concur — Mazzarelli, J.E, Moskowitz, Acosta, Renwick and DeGrasse, JJ.
The decision and order of this Court entered herein on October 18, 2011 is hereby recalled and vacated (see 2012 NY Slip Op 66322[U] [decided simultaneously herewith]).